Citation Nr: 0000448	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-35 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1947 to 
December 1966.  His death certificate shows that he died in 
November 1995.  The appellant is the veteran's spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board remanded this case in June 1997 for further 
development.  The issue of service connection for the cause 
of the veteran's death has since been returned to the Board 
for further appellate review.  


FINDING OF FACT

The appellant has not submitted cognizable evidence showing 
that the claim for entitlement to service connection for the 
cause of the veteran's death is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Pertinent service medical records show that the ear, nose, 
throat, sinuses, lungs, and chest were described as normal on 
physical examination in January 1956.  A chest x-ray taken at 
this time was described as negative.  A serology test was 
also described as negative.  

In June 1956, the veteran was admitted to the U.S. Naval 
Hospital in Portsmouth, Virginia for acute sinusitis.  
Physical examination revealed the presence of an acute 
purulent frontal ethmoiditis on the right.  X-rays of the 
sinuses confirmed this.  The origin of the sinusitis was 
unknown.  He was treated, made an uneventful recovery, and 
was discharged to duty.  

In March 1957, the veteran was documented as reporting a 
history of sinusitis, but denied a chronic cough, chronic 
colds, asthma, shortness of breath, pain or pressure in the 
chest, and ear, nose, and throat trouble.  Examination of the 
chest, lungs, sinuses, ear, nose, and throat all were 
documented as being normal.  A chest x-ray and serology test 
both were described as negative.  The same essential 
complaints and findings were documented on physical 
examinations in May 1958, September 1958, and April 1959.  

The veteran was treated for chronic sinusitis in November and 
December 1960.  Examination of the ears, nose, and throat, 
chest and lungs, and sinuses were all described as normal on 
examination in January 1961.  A chest x-ray and serology test 
were described as negative.  

In September 1963 the veteran reported a history of mild 
sinusitis since 1956, but again denied a history of a chronic 
cough, chronic colds, asthma, shortness of breath, pain or 
pressure in the chest, and ear, nose, and throat trouble.  
Examination of the chest, lungs, ears, nose, and throat were 
described as normal.  A chest x-ray was negative, and a 
microscopic study was described as essentially negative.  
Serology was initially a weak positive for syphilis, but this 
was thought to be probably due to a recurrent furuncular 
disease he was having at the time.  No respiratory diagnosis 
was documented.  

Separation examination in December 1966 documented the ears, 
nose, throat, chest, and lungs, as being normal.  A chest x-
ray was described as being normal, and a microscopic study 
was found to be essentially negative.  No diagnosis of a 
respiratory impairment was documented.  

Post-service medical records show that the veteran was seen 
in February 1985 for evaluation of shortness of breath, cold, 
and congestion.  A history of smoking for about 40 years 
since the age of 15 was noted.  On examination, chest x-rays 
were interpreted as revealing what appeared to be beginning 
emphysema with no evidence of localizing pneumonia or 
bronchitis.  The diagnosis was viral bronchitis; emphysema.  

In May 1986 the veteran was seen for a history of laryngitis 
as well as sinus drainage with an associated chronic cough, 
and exertional dyspnea.  He reported receiving steroid 
treatment in 1982, and that he had had chronic respiratory 
problems since that time.  He also reported a history of 
smoking a pack of cigarettes per day for the past 40 years 
with some associated irritative symptoms.  His history was 
found to be strongly suggestive of chronic obstructive 
pulmonary disease (COPD).  On follow-up testing in May 1996, 
the diagnosis of COPD was confirmed.  

In June 1987 the veteran was seen for gradually increasing 
weakness and shortness of breath.  Other noted symptoms were 
fever, sweating, and leukocytosis.  It was noted that these 
symptoms had been present since 1982 or 1983.  A history of 
heavy smoking for 40 years was noted.  On examination, a 
chest x-ray was interpreted as showing a lobar involvement of 
the left or anterior portion of the left lower lung.  It was 
noted that washings grew "staph aureus."  A fungus report 
indicated the presence of aspergillus fumisatus.  The 
discharge diagnosis was staphylococcal pneumonitis.  

Progress notes from July 1989 initially noted that the 
veteran was having severe difficulty with breathing; however, 
on follow ups it was noted that his condition was improving.  
In a progress note from August 1989, he was noted as 
reporting that he had been smoking cigarettes for 45 years 
since the age of 14 or 15.  

During an examination conducted in November 1990, the veteran 
was noted as reporting that he began smoking at the age of 14 
at a rate of primarily one pack per day.  He stated that he 
got pneumonia in 1986 and had been experiencing shortness of 
breath since that time.  He denied having any chemical or 
industrial exposures other than extremes of heat and cold.  
Upon examination, it was concluded that he had, in pertinent 
part, COPD with emphysema and asthma; nicotine addiction; and 
mucoperiosteal thickening in the left maxillary sinus.  It 
was noted that he was continuing to smoke and he was 
admonished to stop doing so.  

In June 1991 the veteran was admitted to the Good Shepard 
Community Hospital with COPD, posterior chest wall pain, and 
also bronchopneumonia.  It was noted that he had had previous 
bronchopneumonia with aspergillosis as a causative agent.  

A chest x-ray revealed hyperexpanded lungs with haziness in 
the left lung base.  It was thought that this haziness might 
be old scarring from previous aspergillosis, or a new 
infiltrative change.  He was treated for these problems and 
was discharged with diagnoses of, in pertinent part, 
bronchopneumonia (etiology candida albicans and 
aspergillosis), COPD, and emphysema.  

Medical records show continued treatment of the veteran's 
respiratory problems through 1991 and 1992.  There is no 
documentation in these records of an opinion linking his 
respiratory problems to service.  

In November 1993 the veteran was seen for a follow-up of his 
COPD.  It was noted that he was keeping a food diary and was 
associating very specific foods with episodes of shortness of 
breath.  It was concluded that the COPD seemed to be related 
to food and that he may have some sort of food or gluten 
allergy.  

In June 1994, the veteran submitted a claim alleging service 
connection for lung problems and sinusitis.  

In August 1994 the veteran was seen with a history of 
COPD/emphysema since about 1980.  He reported that he had 
been a smoker until about 10 years prior.  He reported 
fatigue and shortness of breath.  A chest x-ray was 
interpreted as revealing severe COPD.  The assessment was 
severe or significant COPD and probable congestive heart 
failure.  

Progress notes indicated general improvement in the veteran's 
condition through May 1995.  However, by August 1995 it was 
noted that he had an acute bronchitis superimposed upon 
terminal COPD and that his symptoms had increased in the last 
24 hours.  

In an October 1995 statement the veteran contended that his 
COPD was incurred in service as a result of exposure to "one 
if not all" of the following: exposure to asbestos, 
aspergillus, exposure to chemicals and gases, and pneumonia.  
In support of this contention, it was stated that he had 
worked mostly in Navy construction while in the service, and 
that he also spent some time tearing asbestos out of boilers 
while in Guam.  He stated that he was responsible for 
building tents for gas mask training for the biological and 
chemical warfare unit and that it was also part of his job to 
clean the chemical warfare tents with some type of 
decontamination fluid.  

The veteran stated that he was stationed in Antarctica from 
August 1958 to March 1959, and that he was seen for frozen 
lungs while there.  He stated that he also was exposed to 
Aspergillus Fumigillus while in Antarctica.  He reported 
being in the hospital with pneumonia in 1965.  He stated that 
he had been seen frequently for pneumonia, aspergillus 
fumigillus, and COPD since his discharge from service.  

In regard to his alleged exposure to chemicals and gases, the 
veteran cited to the Merck Manual as stating that continuous 
or intermittent exposure to irritant gases or chemical vapors 
may be an important initiating or accelerating factor in the 
development of chronic bronchitis and pulmonary emphysema.  
As for aspergillus fumigillus, he cited to The Lange Medical 
Book as stating that aspergillus leads to severe asthma and 
pulmonary problems and that antifungal agents usually are not 
helpful in treatment.  

The veteran's death certificate shows that he died in 
November 1995.  The immediate cause of death was 
bronchopneumonia due to respiratory failure.  The underlying 
cause was chronic obstructive pulmonary disease (COPD).  
Another significant condition listed as contributing to death 
was a gastrointestinal hemorrhage.  It was also noted that 
tobacco use contributed to his death.  



In December 1995, the appellant raised a claim of service 
connection of the cause of the veteran's death, contending 
that COPD was related to service in that the COPD was 
secondary exposure to asbestos, aspergillus, numerous other 
chemicals, and pneumonia.  

In October 1996 Dr. W.C. provided a medical opinion 
indicating that there was no relationship between the cause 
of death and exposure to asbestos.  Dr. W.C. noted the 
veteran's service and post-service medical history as well as 
the certificate of death.  He concluded that the entire 
picture was one of severe COPD.  He also noted that episodes 
of bronchopneumonia were characteristic of a heavy smoker.  

Dr. W.C. noted that a May 1966 chest x-ray was interpreted as 
showing none of the residuals of asbestos, and that 
subsequent post-service x-rays in June 1991 and November 1993 
were associated with COPD as would be evidenced in a chronic 
smoker.  He found that there was no causal relationship 
between the veteran's cause of death and any service 
connected condition.  

In August 1997, the appellant essentially contended that the 
cause of death was also related to tobacco use during 
service.  In support of her claim, she cited to the Cecil 
Textbook of Medicine as stating that health hazards of 
tobacco use include, in pertinent part, chronic bronchitis, 
emphysema, asthma, and increased susceptibility to pneumonia.  
She cited to The Merck Manual as stating that more than 80 
percent of COPD in the United States is attributable to 
cigarette smoking and that cigarette smoking also increases 
the risk of respiratory infection including pneumonia.  


Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years subsequent to 
separation does not preclude the eventual development of the 
disease.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21; 38 C.F.R. § 3.303(d).  

The time length of exposure is not material, as individuals 
with relatively brief exposures of less than one month have 
developed asbestos-related disorders.  See Department of 
Veterans Benefits of the Veterans Administration, Asbestos-
Related Diseases, DVB Circular 21-88-8 (May 11, 1988).

In terms of tobacco use, for claims filed prior to June 9, 
1998, service connection of a tobacco-related death or 
disability can be established in two basic ways: direct 
service connection or secondary service connection.  See 
VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well-grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 20-97-14 which 
discussed, in reference to an earlier all-station letter 
dated in January 1997, the criteria required for a claim to 
meet the well-groundedness threshold.  


It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the appellant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  See Letter from the Acting VA Undersecretary for 
Benefits (USB Letter 20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1999) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  The question of whether a 
veteran is dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991).  

It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifest during service or within any 
applicable presumption period.  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  


In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  

In the instant case and for the reasons set forth below, the 
Board finds that the claim is not well grounded because the 
probative medical evidence does not show a link between the 
veteran's cause of death and an inservice injury or disease, 
including inservice exposure to aspergillus fumigillus, 
asbestos, chemicals, or gases.  

The certificate of death lists bronchopneumonia due to 
respiratory failure.  The underlying cause was chronic 
obstructive pulmonary disease (COPD).  Another significant 
condition listed as contributing to death was a 
gastrointestinal hemorrhage.  It was also noted that tobacco 
use contributed to the death.  


The medical evidence of record does not establish that the 
veteran had COPD during active service, and there are no 
medical opinions or other competent medical evidence linking 
the cause of death to an injury or disease incurred in 
service, including exposure to asbestos, aspergillus 
fumigillus, chemicals and gases, and pneumonia..  Nor does 
the record indicate that the cause of death was the result of 
or proximately due to a service-connected condition.  See 
38 C.F.R. § 3.310 (1999).

In addition, there is no evidence that the veteran's cause of 
death was a chronic disease first manifested in service or 
during an applicable presumption period.  Nor is there 
medical evidence of a relationship between the veteran's 
cause of death and any alleged continuity of symptomatology.  
See Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 
1999); McManaway v. West, No. 97-280 (U.S. Vet. App. Sept. 
29, 1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

In terms of aspergillus fumigillus and pneumonia, the Board 
notes that it has been contended that the veteran contracted 
aspergillus fumigillus while stationed in Antarctica and that 
he was treated for pneumonia while in the service.  The cause 
of death was bronchopneumonia, and post-service medical 
records show that the veteran has been diagnosed with 
pneumonia that was found to be caused by the aspergillus 
fungus.  Nonetheless, there is no indication from the service 
records documenting that the veteran had aspergillus 
fumigillus or was treated for pneumonia while in the service, 
and again, no competent medical authority has provided a 
nexus between the aspergillus fumigillus or pneumonia and 
military service.  See Carbino, supra.  




Regarding asbestos exposure, in the instant case, the 
appellant contends that the veteran was exposed to asbestos 
while doing construction work in the Navy.  Service records 
indicate that he was involved in construction work while in 
the Navy.  The Board acknowledges the possibility of the 
veteran's exposure to asbestos in service.  

Nonetheless, there is no competent medical evidence linking 
the veteran's cause of death to in-service asbestos exposure.  
In fact, the only competent evidence is against the 
appellant's claim.  In October 1996, Dr. W.C. offered a 
medical opinion in which he indicated that there was no 
relationship between the cause of the veteran's death and 
exposure to asbestos.  Nor is there competent medical 
evidence linking the cause of death to in-service exposure to 
chemicals or gases.  In general, there is no competent 
medical evidence linking the cause of the veteran's death to 
military service.  

With respect to the cause of death being tobacco-related, the 
Board notes that the appellant filed her original claim for 
the cause of the veteran's death in November 1995.  
Therefore, service connection of a tobacco-related death or 
disability can be established in two basic ways: direct 
service connection or secondary service connection.  See 
VAOPGCPREC 19-97.  

As was stated above, the death certificate indicated that 
tobacco use was a contributing factor in the cause of death.  
In addition, the record indicates that the veteran was 
smoking before, during, and after service; however, there are 
no medical opinions or other competent evidence present in 
the record that specifically link the veteran's cause of 
death to in-service tobacco use.

The appellant has also failed to establish service connection 
for the cause of death through secondary service connection 
by failing to provide competent evidence that the veteran 
acquired a dependence on nicotine while in the service.  
There is no medical opinion or any other competent evidence 
indicating that he acquired nicotine dependence while in the 
service.  See VAOPGCPREC 19-97.

The treatises cited to in support of service connection on 
one basis or another do not provide an adequate nexus between 
the cause of death and service because they are too general 
and inconclusive to well ground the appellant's claim.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998);  Sacks v. West, 
11 Vet. App. 314, 317 (1998) (holding that a medical article 
that contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present 
pemphigus vulgaris condition did not satisfy the nexus 
element of a well-grounded claim);  Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) (holding that a physician's 
statement, that "Trauma to the chest can cause restrictive 
lung disease," did not link chest trauma specifically to the 
veteran's condition and was too general and inconclusive to 
make the claim well-grounded).  

The reference to Cecil Textbook of Medicine pertaining to 
tobacco use merely indicates that 80 percent of COPD is 
attributable to cigarette smoking; it does not address the 
issue in this case of whether the veteran's COPD was 
attributable to his in-service smoking.  This is particularly 
significant in light of the veteran's well documented pre and 
post-service history of cigarette smoking.  

The reference to Lange Medical Book pertaining to aspergillus 
fumigillus and how it leads to asthma and pulmonary problems 
does not provide a link because it is too general and does 
not specifically mention the cause of the veteran's death.  
More significantly, the Board notes that there is no evidence 
in support of the contention that aspergillus fumigillus was 
contracted in service.  See Carbino, supra.  


Finally, the reference to the Merck Manual in terms of a link 
between the exposure to chemical vapors or irritant gases and 
the development of chronic bronchitis and pulmonary emphysema 
is too general and too inconclusive because it does not 
indicate a definite link between the two.  It merely 
indicates that such exposure may be an important initiating 
factor in the development of such diseases.  See Tirpak, 
Wallin, Sacks, Beausoleil, supra.  

The appellant contends that the veteran's cause of death is 
related to his active service.  In this regard, she asserts 
that the one or all of the following caused the veteran's 
COPD or cause of death: in-service exposure to asbestos, 
chemicals, and gases; in-service pneumonia; aspergillus 
fumigillus contracted in service; and tobacco use.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's cause of death is related to a 
disease or injury incurred during service, including exposure 
to asbestos, chemicals, gases, or tobacco use.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether the veteran's cause 
of death is related to service requires competent medical 
evidence.  In absence of a medical opinion establishing such 
a link, the Board must deny the appellant's claim as not well 
grounded.




The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground her claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board finds that the RO was not under a duty to assist 
the appellant in developing facts pertinent to her claim for 
service connection for the cause of the veteran's death prior 
to the submission of a well grounded claim.  Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to her case.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which 
apparently denied the claim on the merits, the appellant has 
not been prejudiced by the decision.  

In assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 
4 Vet.App. 384, 392-94 (1993); see Meyer v. Brown, 
9 Vet.App. 425, 432 (1996).


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

